Infarinato v Rochester Tel. Corp. (2019 NY Slip Op 03222)





Infarinato v Rochester Tel. Corp.


2019 NY Slip Op 03222


Decided on April 26, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 26, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, TROUTMAN, AND WINSLOW, JJ.


541 CA 18-01736

[*1]RICHARD INFARINATO, PLAINTIFF-APPELLANT-RESPONDENT,
vROCHESTER TELEPHONE CORPORATION, ET AL., DEFENDANTS, AND FRONTIER TELEPHONE OF ROCHESTER, INC., AS SUCCESSOR IN INTEREST TO ROCHESTER TELEPHONE CORPORATION, DEFENDANT-RESPONDENT-APPELLANT. 


CHENEY & BLAIR, LLP, GENEVA (DAVID D. BENZ OF COUNSEL), FOR PLAINTIFF-APPELLANT-RESPONDENT.
THE GLENNON LAW FIRM, P.C., ROCHESTER (CRAIG D. PETERSON OF COUNSEL), FOR DEFENDANT-RESPONDENT-APPELLANT. 

	Appeal and cross appeal from an order of the Supreme Court, Monroe County (Matthew A. Rosenbaum, J.), entered February 8, 2018. The order, among other things, denied the motion of plaintiff for partial summary judgment and denied the cross motion of defendant Frontier Telephone of Rochester, Inc., as successor in interest to Rochester Telephone Corporation, for summary judgment. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: April 26, 2019
Mark W. Bennett
Clerk of the Court